EXHIBIT 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the 14th day of September 2011 (“Effective Date”) by and between Dais Analytic Corporation, a New York Corporation (“Company”), and Timothy N. Tangredi (“Executive”). RECITALS WHEREAS, Executive entered into an employment agreement with Company dated May 23, 2011(the “2011 Agreement”); and WHEREAS Company and Executive desire to amend and restate the 2011 Agreement to reflect such changes as hereinafter provided; and WHEREAS, the Executive and Company wish to continue Executive’s employment with the Company on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and mutual promises and agreement hereinafter set forth, it is agreed as follows: Article 1 Employment Employment.Company hereby employs Executive, and Executive hereby accepts such employment from Company, on the terms and conditions set forth in this Agreement. Term.Subject to the provisions for termination and extension as hereinafter provided, the term (the “Term”) of this Agreement shall commence on September 14, 2011 (the “Commencement Date”) and shall continue until the third anniversary thereof. Automatic Renewal.The Term shall automatically be extended on the second anniversary of the Commencement Date for an additional two years, and on each subsequent anniversary of the Commencement Date thereafter for an additional one year, unless in any such case either Executive or Company delivers, at least one hundred and eighty days before such anniversary of the Commencement Date, written notice to the other party of his or its intent not to renew or extend the Term. Termination of Existing Agreement.Effective upon the close of business on the day prior to the Commencement Date, any employment agreement by and between Company and Executive which predates the Commencement Date is hereby terminated, except that any rights and obligations which accrue or otherwise arise prior to the Commencement Date under any such agreement shall continue to be enforceable. Page 1 of 12 September 2011 Article 2 Duties Position.Executive will continue to serve as the President and Chief Executive Officer of Company during the Term of this Agreement, and his duties hereunder in such position shall be as set forth in the By-Laws of the Company. Any material diminution in the powers, duties and authorities of Executive set forth in the By-Laws shall not be effected without the prior written consent of the Executive. Executive will devote substantially all of his professional time during regular business hours to the Company’s business, except that Executive will be permitted to perform charitable work and to manage his personal and other business investments so long as such outside activities do not interfere with the performance of Executive’s duties on behalf of Company. Location.Executive shall be employed at the Company’s principal offices located in Odessa, Florida, subject to necessary travel on Company business as determined by the Executive. The Company’s principal offices shall not be moved to a location that is more than 50 miles from the Company’s current principal offices without the Executive’s prior written consent. Directorships; Position with Subsidiaries.During the Term of this Agreement, the Board of Directors of the Company shall use its best efforts to cause Executive to continue to be elected as a Director of the Company. Such best efforts shall include, but not be limited to, nominating Executive as part of the management slate of directors to be elected by the shareholders of the Company, endorsing the election of Executive as a director and soliciting proxies for the election of Executive. In addition, at Executive’s request, the Company shall have Executive elected to the Board of Directors of each of its subsidiaries, or Joint Ventures. Article 3 Compensation and Benefits Salary and Bonus.Subject to the terms and conditions set forth below, Executive will receive the following compensation for his services during his Term of employment (beginning on the Commencement Date) a. Base Salary.Subject to the terms and conditions of this Agreement, from and after the Commencement Date the Executive shall receive a base salary of $200,000 per annum or such higher sum, as the Board of Directors shall set. The base salary, as in effect from time to time during the Term of this Agreement, shall hereinafter be referred to as the “Base Salary”. The Base Salary shall be increased, if applicable, on each anniversary of this Agreement, or on the same day in each year of the Term as the Board of Directors and Executive may agree in writing (“Determination Date”), to a sum equal to the Base Salary then in effect plus the Base Salary then in effect times the multiplier determined for that year (“Multiplier”). For the purpose of this Agreement, a “Multiplier” shall be calculated for each year of the Term and shall be equal to the number secured by subtracting from the total revenue of the Company for the one year period ending on the Determination Date of the applicable year (“Current Year”) the total revenue of the Company for the one year period immediately preceding the Current Year (“Prior Year Revenue”), dividing the result by the Prior Year Revenue, and further dividing the resulting quotient by three (3). Notwithstanding the foregoing, in no year of this Agreement may the adjustment to the Base Salary calculated hereunder for a particular year exceed fifty percent (50%) of the prior year Base Salary. In the event Company sells or otherwise transfers one or more of its revenue producing assets or business lines in a given year, then any revenue attributable to that asset or business line shall be excluded from the Prior Year Revenue for the purpose of determining the Multiplier for year in which the sale or transfer was made as well as for the following year. Notwithstanding the foregoing, the Base Salary then in effect shall be reviewed by the Board of Directors not less frequently than annually and may be further increased by the Board in its discretion from time to time but may not be decreased without the Executive’s prior written consent. The Base Salary in effect shall be payable in accordance with the Company’s customary payroll practices.For the purpose of Article 3 the term “Board of Directors” shall mean all independent members of the Board of Directors of the Company or, if the Board has appointed a Compensation Committee, such Committee. Page2 of 12 September 2011 b. Bonus.Executive shall be eligible to receive an annual bonus, of up to 100% of the Executive’s then effective Base Salary, should the Executive meet or exceed certain annual performance goals established by Board of Directors and communicated in writing to Executive on the date of this Agreement (or such other date as the Company and Executive shall agree in writing) and on each anniversary thereafter.This bonus is payable annually, at the option of the Executive, in cash, stock, restricted stock, or options valued in accordance with generally accepted accounting principles. c. Merit Bonus. The above notwithstanding the Board of Directors may also provide the Executive with a merit bonus (“Merit Bonus”) commensurate with the Company’s overall large success, sale of a division, major license or distribution arrangement, merger, or any such extraordinary event. The Merit Bonus can be payable, at the option of the Board of Directors, in cash, stock, restricted stock, or options valued according to generally accepted accounting principles. Any bonus granted pursuant to this Section 3.1(c) shall be paid to the Executive no later than the next regularly scheduled Company payroll date. d. Options. (i) Immediately following the closing of a secondary public offering (“Closing”) of the Company’s Common Stock (“Grant Date”), in addition to any other compensation which he may receive hereunder, Executive shall be granted an option to purchase Five Hundred and Twenty Thousand (520,000) shares of the Company’s Common Stock. The option shall be exercisable during its term in one third increments with 173,333 shares vesting on the Grant Date, 173,333 shares vesting on the first anniversary of the Grant Date and all remaining shares vesting on the second anniversary of the Grant Date. Said option shall be exercisable at a price equal to the Fair Market Value per share of the stock on the Grant Date.
